Citation Nr: 0431740	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  02-12 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1952 to June 1955, September 1955 to September 1958 and 
from October 1958 to June 1976.  This case is before the 
Board of Veterans Appeals (Board) from an April 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas which granted service connection 
for bilateral sensorineural hearing loss, rated 
noncompensable.  In his August 2002 substantive appeal the 
veteran requested a hearing before a Veterans Law Judge; in 
September 2002 he withdrew the hearing request, and opted for 
a hearing at the RO.  Such hearing was held in November 2002.  


FINDING OF FACT

The veteran has Level I hearing acuity in each ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code 6100, 4.86 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundedness is not an issue; the claim has have been 
addressed on the merits.  The veteran was notified why his 
claim was denied in the April 2002 rating decision and in an 
August 2002 statement of the case (SOC).  A January 2004 
letter (after the rating appealed) informed the veteran of 
the VCAA as well as of his and VA's respective 
responsibilities in claims development.  It also informed him 
of what type of evidence was necessary to prevail in his 
increased rating claim.  Regarding timing of notice, it is 
noteworthy that while the VCAA notice here did not precede 
the decision on appeal (as required by Pelegrini v. Principi, 
17 Vet. App. 412 (2004)), such notice was provided prior to 
the RO's last adjudication of the claim and certification of 
the case to the Board.  

While the January 2004 letter advised the veteran to respond 
in 60 days, it also informed him that evidence received 
within one year would be considered.  A June 2004 
supplemental SOC (SSOC), at page 2, advised the veteran to 
"provide any evidence in [his] possession that pertains to 
the claim."  The veteran has not submitted any evidence in 
support of his claim subsequent to the June 2004 SSOC.  
Further notice in these circumstances would serve no useful 
purpose.  The veteran is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," all identified pertinent 
records have been obtained.  The RO has obtained the 
veteran's service medical records.  In June 2003, he advised 
VA that he was receiving treatment at the VA hospital in 
Shreveport, Louisiana, and that he was last there in February 
or March.  Medical records subsequently obtained from this 
medical facility by the RO do not show that he was treated 
there during the time period cited.  The RO has arranged for 
VA audiometric evaluations.  The veteran has not identified 
any records outstanding pertinent to the matter at hand.  The 
record is complete.  All of VA's due process, notice, and 
assistance duties, including those mandated by the VCAA, are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate consideration.
Factual Basis

On VA audiological evaluation in January 2002, audiometry 
revealed that puretone thresholds (in decibels) were:  

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
 
5
10
65
90
LEFT
 
5
15
85
95

The average puretone thresholds were 43 decibels, right ear, 
and 50 decibels, left ear.  Speech audiometry revealed that 
speech recognition ability was 100 percent in each ear.  It 
was noted that no medical intervention was required.  

In his August 2002 substantive appeal the veteran indicated 
that he must look at people and "almost read their lips" 
when they are talking to him.  He also mentioned that 
"other" noise prevents him from completely hearing what 
people are saying to him.  

In November 2002, the veteran testified that his hearing loss 
caused problems when he was driving and also when someone 
spoke to him.  

On VA audiometry in April 2003, puretone thresholds were:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
 
10
10
60
90
LEFT
 
10
15
85
95

Average puretone thresholds were 43 decibels, right ear, and 
51 decibels, left ear.  Speech recognition ability was 100 
percent for each ear.  It was noted that no medical follow-up 
was required.  

Laws and Regulations

This case involves an appeal as to the initial rating 
assigned with the grant of service connection.  In such 
cases, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, it is not shown that the veteran's hearing loss 
disability has varied significantly in severity during the 
course of the appeal period.  Consequently, there is no 
evidentiary basis for "staged ratings" in this case.  The 
rating assigned encompasses the maximum level of hearing loss 
shown during the appellate period.  

Under VA's Schedule for Rating Disabilities (Rating 
Schedule), ratings for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service-connected hearing loss, the Rating Schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87 and 
Diagnostic Codes 6100-6110.

Analysis

On April 2003 VA audiometry, the average puretone threshold 
for the veteran's right ear was 43 decibels, and speech 
discrimination was 100 percent.  Under 38 C.F.R. § 4.85, 
Table VI, such hearing acuity is characterized as level I.  
The left ear average puretone threshold was 51 decibels, with 
100 percent speech discrimination, resulting in level I 
hearing, also.  Under 38 C.F.R. § 4.85, Table VII where there 
is Level I hearing acuity in each ear, a noncompensable 
rating is to be assigned (under Code 6100).

The RO has applied the Rating Schedule accurately, and there 
is no schedular basis for a higher rating.  An unusual 
pattern of hearing warranting a rating under 38 C.F.R. § 4.86 
is not shown.  Audiometric testing results are dispositive 
evidence in a claim regarding the rating for hearing loss 
disability.  The veteran's statements describing his symptoms 
are considered to be competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be viewed in conjunction with the objective medical 
evidence and the pertinent rating criteria.  

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Here, such mechanical application of the Rating Schedule 
results in a noncompensable rating.  

The veteran's arguments regarding his problems hearing 
suggest that an extraschedular rating possibly should be 
addressed.  However, nothing in the record reflects such 
factors as marked interference with employability or frequent 
hospitalizations due to hearing loss so as to warrant 
referral for extraschedular consideration.  38 C.F.R. 
§ 3.321.  


ORDER

A compensable rating for bilateral hearing loss is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



